DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/17/2022, the following has occurred:  claims 1-30 are pending. 

Response to Arguments
Priority
Applicant’s arguments with respect to the incorporation by reference of publications 2010/027314 and 2014/0296936 have been considered and is persuasive to overcome non-paresthesia as new matter.
Applicant's arguments with respect to the qualification of publications 2010/027314 and 2014/0296936 as incorporated references for the disclosure of non-paresthesia (see page 9, 2nd paragraph of Remarks) are persuasive and therefore overcome the issue of new matter. While this is a proper incorporation by reference, the present application is not entitled to the effective filing date of January 19, 2017 because the non-provisional applications 15/874,504 and 16/937,463 omit non-paresthesia subject matter as required under 37 CFR 1.57(b). According to 37 CFR 1.57(b), in order for the present application to claim the benefit of the prior-filed applications, they must contain the inadvertently omitted portion of the specification. Non-paresthesia is lacking in applications 15/874,504 
Rejection under 35 U.S.C. 112(b) – Indefiniteness
Applicant’s arguments regarding the rejection of claims 1, 16 and 28 are persuasive. Therefore, the rejection of the claims under 35 USC 112(b) are withdrawn.
Prior Art
Applicant's arguments filed February 17, 2021 with respect to the prior art of Sit and Seattle Pain Relief (SPR) have been fully considered but they are not persuasive.
Re: Sit Teaches Away from SPR
Applicant asserts:
“…When viewed in its entirety, i.e., as a whole, Sit teaches away from using spinal cord stimulation to restore sensation. In particular, to the extent Sit suggests restoring sensation, Sit teaches stimulating peripheral nerves, not the spinal cord. (See, e.g., paragraphs [0217] and [0239], discussing treating carpal tunnel syndrome, including numbness, by positioning “functional elements” to stimulate median nerve tissue).
     As previously discussed by Applicant in related co-pending U.S. Application No. 16/937 ,463 (e.g., during the March 31, 2021 Examiner interview and in Applicant’s Office Action responses dated June 21, 2021 and June 30, 2021) peripheral stimulation and spinal cord stimulation are not interchangeable. It would not have been obvious that therapies and parameters that cause an effect when applied to peripheral nerves would cause the same effect when applied to the spinal cord. Thus, Sit’s direction to stimulate a peripheral nerve to achieve sensory restoration conflicts with, and even teaches away from, SPR’s teaching to stimulate the spinal cord to achieve sensory restoration. Accordingly, a skilled artisan would not have combined Sit and SPR as alleged by the Office for at least the reason that Sit teaches away from using spinal cord stimulation to restore sensation. Moreover, the Office ignored this teaching in Sit and therefore failed to consider Sit in its entirety - contrary to the express requirements of the MPEP. For at least the foregoing reasons, the Section 103 rejection of claim 1 over the combination of Sit and SPR is improper. and therefore should be withdrawn.”


In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123, section II.
Re: The combination of SPR and Sit is not enabled
Applicant asserts: 
“     Even if a skilled artisan ignored the teaching away aspect of Sit and attempted to combine Sit and SPR to achieve sensory restoration via spinal cord stimulation (which Applicant does not concede and expressly disagrees with), the skilled artisan would have been unable to do so absent undue experimentation – at least because the combination of Sit and SPR is not enabling…
     As a preliminary matter, SPR by itself does not enable a skilled artisan to restore sensation in diabetic neuropathy patients. SPR is a press release that generically asserts that spinal cord stimulation can restore sensation in diabetic neuropathy patients, but provides no teaching or even suggestion as to how to restore sensation. For example, SPR does not disclose any signal delivery parameters that can be used to restore sensation. Given this lack of even basic technical information and guidance, a skilled artisan would not have been able to determine how to achieve sensory restoration in diabetic neuropathy patients based on SPR alone, absent undue experimentation. 
     Furthermore, the combination of SPR and Sit also would not have enabled a skilled artisan to restore sensation in diabetic neuropathy patients. Sit discloses a very broad range of signal delivery parameters (see, e.g., paragraph [0139]), waveform patterns (see, e.g., paragraph 
     Thus, if a skilled artisan had attempted to achieve the results disclosed in SPR based on Sit, they would have had to conduct an undue level of experimentation across the broad signal delivery parameter ranges disclosed in Sit, in addition to resolving the previously discussed conflict between SPR and Sit regarding the proper stimulation target for restoring sensation (i.e., spinal cord stimulation vs. peripheral stimulation). Moreover, neither Sit nor SPR discuss which signal delivery parameters (e.g., frequency, pulse width, amplitude, duty cycle, etc.) are “results-effective” variables, and thus provide no
direction as to which signal delivery parameters should, or even could, be manipulated
while experimenting with Sit’s parameters to achieve SPR’s results…”


The Examiner respectfully disagrees since the prior art of Sit discloses treating patients with neuropathy that is related to diabetes (e.g. diabetic neuropathy) (par. [0186]) while Seattle Pain Relief acknowledges results that would be obtained by the application of Sit. It appears, based on Seattle Pain Relief, that restoration of sensation loss from the application of spinal cord stimulation in patients with diabetic neuropathy was known before the effective filing date of the claimed invention. Since, Applicant’s spinal cord stimulation treatment parameters align with those of Sit and the patient population is the same (diabetic neuropathy patients), combined teachings of Sit and Seattle Pain Relief would produce the same results (restoration of sensation loss) as the instant application. Therefore, there seems to be a reasonable expectation of success in treating sensation loss associated with diabetic neuropathy with the signal delivery to the spinal cord as taught by Sit.

     “As set forth above, Sit not only discloses a very broad range of signal delivery parameters, waveform patterns, and targets without suggesting which, if any, of the foregoing variables are results-effective, but also specifically teaches using peripheral stimulation to achieve sensory restoration. If a skilled artisan were to have combined Sit and SPR to achieve the claimed result of restoring sensation, they would therefore have had to (1) randomly select, from Sit's broad list of signal delivery parameters, waveform patterns, and targets, how the therapy should be applied, and (2) ignore Sit's express teaching that sensory restoration is achieved via peripheral stimulation. Given this hurdle, it is unreasonable to think that the skilled artisan would have had any reasonable expectation of actually achieving sensory restoration, without undue experimentation. For at least this additional reason, the combination of Sit and SPR cannot support a proper Section 103 rejection of claim 1.”


Examiner respectfully disagrees. As stated above, Applicant’s spinal cord stimulation treatment parameters align with those of Sit and the patient population is the same (diabetic neuropathy patients), combined teachings of Sit and Seattle Pain Relief would produce the same results (restoration of sensation loss) as the instant application. Therefore, there seems to be a reasonable expectation of success in treating sensation loss associated with diabetic neuropathy with the signal delivery to the spinal cord as taught by Sit.

Re: The claimed subject matter is not "obvious to try" at least because there is not a finite number of identified, predictable solutions
Applicant asserts:
     “As a preliminary matter, Applicant does not understand the Office's position that SPR provides "a finite number of identified, predictable solutions." (Office Action, p. 8). As discussed previously, SPR generically asserts that spinal cord stimulation can restore sensation in diabetic neuropathy patients, but provides absolutely no technical guidance as to how actually achieve this result. For example, SPR does not disclose any signal delivery parameters, waveform patterns, specific targets, or the like that can be used to  restore sensation. At least because 
     Furthermore, Sit also does not disclose "a finite number of identified, predictable solutions." As set forth previously, Sit discloses a very broad range of signal delivery parameters, waveform patterns, targets, and indications. Of particular importance, Sit also gives "no indication of which parameters were critical" and "no direction as to which of many possible choices is likely to be successful." MPEP § 2143(I)(E). For example, Sit does not disclose which signal delivery parameters are "results-effective" and therefore does not disclose which signal delivery parameters could, or even should, be varied. See, e.g., MPEP § 2144.05(III)(C), for a discussion of results-effective variables. As a result, the use of Sit as evidence of "a finite number of identified, predictable solutions," would be "erroneous[]" according to the standards set forth by the MPEP and the Federal Circuit. And at least because there are not "a finite number of identified, predictable solutions," the subject matter of claim 1 cannot be said to be "obvious to try," as alleged by the Office. For at least this reason, the combination of Sit and SPR cannot support a proper Section 103 rejection of claim 1 under the "obvious to try" rationale. 
     Additionally, to support a rejection based on "obvious to try" rationale, the Office must also articulate that a skilled artisan "could have pursued the known potential solutions with a reasonable expectation of success." MPEP § 2143(I)(E). As discussed in detail in Section C.1.iii of this Response, Sit and SPR could not have been combined with any reasonable expectation of success. Accordingly, even assuming, for the sake of argument, that there were "a finite number of identified solutions," identified in SPR or Sit (which Applicant disagrees with and does not concede), the claimed subject matter would still not have been obvious under the "obvious to try" rationale because a skilled artisan could not have pursued the solutions with the required reasonable expectation of success. For at least this additional reason, the combination of Sit and SPR cannot support a proper Section 103 rejection of claim 1 under the "obvious to try" rationale.”


The Examiner respectfully disagrees since, as is evidenced by Seattle Pain Relief, which indicates spinal cord stimulation treatment for sensation loss in patients with diabetic neuropathy, there are a finite number of identified potential solutions to the problem.  
Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Sit, par. [0229]) to address pain .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sit et al. (Publication No. US 2020/0139138, hereinafter “Sit”) in view of non-patent literature Seattle Pain Relief (“Seattle Pain Relief Now Helping Diabetic Neuropathy Patients Restore Sensation with Spinal Cord Stimulation.” PRWeb, 16 Nov. 2015, https://www.prweb.com/releases/diabetic-neuropathy/seattle-tacoma-wa/prweb13080906.htm, hereinafter “Seattle Pain Relief”).
NOTE: The parameters for term “non-paresthesia” claimed throughout this application are defined as the frequency, pulse width and amplitude ranges disclosed by the Applicant.   
Regarding claims 1, 3-8, 18, 16, 19 and 28, Sit discloses a method 
programming a signal generator to deliver a non-paresthesia producing electrical signal to the patient's spinal cord (Fig. 1 and pars. [0063]: …apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord, [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…) via at least one implanted signal delivery element (Figs. 3, 6 (260) and par. [0067]: …one or more functional elements 260 of one or more implantable devices 200 can be implanted at one or more spinal cord locations). 
Examiner notes that Sit does not explicitly use the term “non-paresthesia”. However, Applicant’s specification discloses that the parameters in claims 3-8, 18 and 19 produce the non-paresthesia effect which includes a frequency in a frequency range of 1.5 kHz to 100 kHz or a frequency range of 5 kHz to 25 kHz or a frequency of 10 kHz, a pulse width in a pulse width range of 10 microseconds to 333 microseconds or a pulse width in a pulse width range of 25 microseconds to 35 microseconds and an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps.
Sit discloses wherein the non-paresthesia producing electrical signal has a frequency in a frequency range of 1.5 kHz to 100 kHz (Sit, par. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 1.0 Hz and 50 KHz);  
(Sit, pars. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 5 KHz and 15 KHz…controller 250 is configured to produce a stimulation signal comprising a frequency modulated stimulation waveform, such as a stimulation waveform comprising a frequency component (e.g., signal) between 1 kHz and 20 kHz, [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …);  
wherein the non-paresthesia producing electrical signal has a frequency of 10 kHz (Sit, par. [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …);  
wherein the non-paresthesia producing electrical signal has a pulse width in a pulse width range of 10 microseconds to 333 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…); and
wherein the non-paresthesia producing electrical signal has a pulse width in a pulse width range of 25 microseconds to 35 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…);  
wherein the non-paresthesia producing electrical signal has an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA)…).
All of the frequency, pulse width and amplitude ranges disclosed by the Applicant are taught by Sit.  Therefore, Sit discloses a non-paresthesia electrical signal.  	
Sit does not expressly disclose wherein the non-paresthesia producing electrical signal at least partially restores sensation that was lost, and wherein the sensation was lost in association with diabetic neuropathy; or 
wherein the electrical signal at least partially restores sensation that was lost in association with diabetic neuropathy without causing paresthesia in the patient.
	However, Seattle Pain Relief discloses applying known spinal cord stimulation treatment to patient with diabetic neuropathy for the purpose of both relieving pain and helping patients feel their feet again (1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
(1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Sit, par. [0229]) to address pain (Sit, par. [0230]). While Sit does not explicitly suggest targeting sensation loss with spinal cord stimulation (SCS), the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and target sensation loss, since there are a finite number of identified, predictable solutions (as noted by Seattle Pain Relief with regards to SCS treatment for pain also targeting sensation loss) each having a reasonable expectation of success. 
Regarding claims 2 and 17, the Sit and Seattle Pain Relief combination discloses the method of claims 1 and 16 wherein the signal generator is implantable (Sit, Fig. 1, (20) and par. [0064]: …implantable system 20 delivers stimulation energy to tissue with a stimulation signal…), the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region between T8 and T12 (Sit, Fig. 1 and par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot), and the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 10 (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and (b) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA).  
Regarding claim 9, the Sit and Seattle Pain Relief combination discloses the method of claim 1 wherein the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region (Sit, [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot).  
Regarding claims 10 and 22, the Sit and Seattle Pain Relief combination discloses the method of claims 9 and 16 wherein the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region between T8 and T12, inclusive (Sit, par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot).  
Regarding claim 11, the Sit and Seattle Pain Relief combination (Sit, par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord, such as via…surgical implantation of the lead 265 …in the epidural space…).  
 Regarding claims 12 and 24, Sit discloses all of the claimed method of claims 1 and 16, except wherein the loss of sensation is in the patient's foot or leg, and wherein the electrical signal at least partially restores the sensation that was lost in the patient's foot or leg.  
Seattle Pain Relief discloses the loss of sensation is in the patient's foot or leg, and wherein the electrical signal at least partially restores the sensation that was lost in the patient's foot or leg (1st par.: … now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation).This is for the benefit of helping patients feel their feet again (1st par.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to restore sensation in the legs of patients with diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 13 and 25, Sit discloses the method of claims 1 and 16 wherein the non-paresthesia producing electrical signal at least partially alleviates extremity pain in addition to restoring sensation (Sit, Fig. 3 and par.  [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord … to capture the area of pain or reduced circulation of the arm or hand). 
Sit does not expressly disclose pain and the sensation associated with the diabetic neuropathy.
Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (par. 1: The treatment has been revolutionary for both pain relief, and par. 3: …spinal cord stimulator implants for treating both pain and lost sensation associated with neuropathy, 4th par.:  …patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation).  This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord to capture the area of pain in extremities as taught by Sit and to target pain and lost sensation in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of both relieving pain and helping patients feel their feet again.
14 and 26, Sit discloses the method of claims 1 and 16 except wherein programming the signal generator includes programming the signal generator in response to the patient having sensation loss associated with the diabetic neuropathy.
 (par. 1: …now helping diabetic neuropathy patients restore sensation…with spinal cord stimulation. The treatment has been revolutionary for both pain relief and helping patients feel their feet again; if treatment is stated as being for diabetic neuropathy patients, the patient would have necessarily been identified as having diabetic neuropathy). This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 15 and 27, Sit discloses all of the claimed method of claims 1 and 16 except wherein the sensation lost in association with the diabetic neuropathy includes sensation loss caused by diabetes. 
Seattle Pain Relief discloses the sensation lost in association with the diabetic neuropathy includes sensation loss caused by diabetes (par. 1: …now helping diabetic neuropathy patients restore … with spinal cord stimulation; if treatment is stated as being for diabetic neuropathy patients, the patient would have necessarily been identified as having diabetes). This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 20 and 29, the Sit and Seattle Pain Relief combination discloses the method of claims 16 and 28 wherein the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 10 microseconds to 333 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…) and (b) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]:  …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA).  
Regarding claim 21, the Sit and Seattle Pain Relief combination discloses the method of claims 16 wherein the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 25 microseconds to 35 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]:  …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA)…).  
The combination discloses the claimed invention except for a pulse width range of 25 microseconds to 35 microseconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stimulate at a pulse width range of 25 to 35 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 23 and 30, the Sit and Seattle Pain Relief combination discloses the method of claims 16 and 28 wherein the non-paresthesia producing electrical signal at least partially eliminates sensations of tingling, pins-and-needles, and/or electric shock associated with the diabetic neuropathy (Sit, par. [0239]: apparatus 10 is configured to treat carpal tunnel syndrome, such as to treat a disease or disorder selected from the group consisting of: median nerve entrapment; tingling and/or numbness…).  
Examiner notes that eliminating “sensations of tingling, pins-and-needles, and/or electric shock associated with the diabetic neuropathy” is an intended result of the claimed electrical signal stimulation. Both Sit and the Applicant disclose stimulating the spinal cord with the same parameters. Therefore, it would appear that the treatment of Sit would be capable of at least partially eliminating sensations of tingling, pins-and-needles, and/or electric shock since Applicant has not defined any other conditions in claims 16, 23, 28 or 30 that would result in the partial elimination of sensations. 

Additionally, claims 1, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (Publication No. US 2020/0324113, hereinafter “Fisher”) in view of non-patent literature Seattle Pain Relief.
Regarding claims 1, 16 and 28, Fisher discloses a method of treating a patient having sensation loss, via spinal cord stimulation, comprising:
programming a signal generator to deliver a non-paresthesia producing electrical signal (par. [0069]: …stimulating the dorsal rootlets or the lateral spinal cord does not induce paresthesia in the limb with the phantom limb pain or diabetic neuropathy pain) to the patient's spinal cord (par. [0025]: Provided herein is a method of treating…diabetic neuropathy pain by electrical stimulation of the dorsal spinal rootlets and the lateral spinal cord…) via at least one implanted signal delivery element (Fig. 1 and …pars. [0006], [0008]: …stimulation is provided with one or more electrodes of a neurostimulator that are implanted at the dorsal rootlets or the lateral spinal cord adjacent to the dorsal rootlets). 
Fisher does not expressly disclose wherein the non-paresthesia producing electrical signal at least partially restores sensation that was lost, and wherein the sensation was lost in association with diabetic neuropathy; or 
wherein the electrical signal at least partially restores sensation that 
	However, Seattle Pain Relief discloses applying known spinal cord stimulation treatment to patient with diabetic neuropathy for the purpose of both relieving pain and helping patients feel their feet again (1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Fisher to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Alternatively, Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Fisher, par. [0025]) to address pain (Fisher, par. [0025]). While Fisher does not explicitly suggest targeting sensation loss with spinal cord stimulation (SCS), the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and target sensation loss, since there are a finite number of identified, predictable solutions (as noted by Seattle Pain Relief with regards to SCS treatment for pain also targeting sensation loss) each having a reasonable expectation of success.  	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AAA/Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792